COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ABATEMENT ORDER

Appellate case name:      Cornelius Milan Harper v. The State of Texas

Appellate case number:    01-14-00641-CR

Trial court case number: 11-DCR-056513

Trial court:              434th District Court of Fort Bend County

       On August 13, 2015, this Court abated the appeal and directed the trial court to conduct a
hearing to determine whether portions of the reporter’s record were inaccurate and, if so, whether
the reporter’s record could be corrected. We ordered the trial court to file a supplemental clerk’s
record containing findings of fact and conclusions of law within 30 days.
        The trial court has held a number of hearings and has appointed a certified court reporter
to attempt to prepare a corrected reporter’s record. A corrected reporter’s record was tendered to
this Court on September 26-27, 2016. On September 29, 2016, the trial judge asked for an
extension of time until November 7, 2016, so that, after the parties review the corrected record, a
hearing can be held to address whether the record may be certified and filed together with the
trial court’s findings of fact and conclusions of law.
         We GRANT the trial court’s request and extend the deadline until November 7, 2016 for
the filing of the corrected reporter’s record and the supplemental clerk’s record containing the
trial court’s findings of fact and conclusions of law.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: October 4, 2016